Opinion by
Tilson, J.
It was stipulated that some of the hats in question consist of hemp hats the same as those involved in United States v. Armand Schwab (30 C. C. P. A. 72, C. A. D. 218), and others consist of hats the same in all material respects as those involved in Abstract 46498. In accordance therewith they were held dutiable as hats of hemp, straw, grass, or ramie, not blocked or trimmed, and not bleached, dyed, colored, or stained, at 25 percent ad valorem under paragraph 1504 (b) (1) as claimed.